MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                     FILED
court except for the purpose of establishing                             Jul 30 2018, 10:16 am

the defense of res judicata, collateral                                       CLERK
estoppel, or the law of the case.                                         Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Michael G. Moore                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Lee M. Stoy, Jr.
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kevin James Rent,                                        July 30, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A04-1712-CR-2914
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Shatrese M.
Appellee-Plaintiff.                                      Flowers, Judge
                                                         Trial Court Cause No.
                                                         49G20-1604-F2-12810



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1712-CR-2914 | July 30, 2018              Page 1 of 8
                                          Case Summary
[1]   On April 1, 2016, members of the Indianapolis Metropolitan Police

      Department (“IMPD”) executed a search warrant on a home located in

      Indianapolis. Upon doing so, the officers recovered large amounts of cocaine

      and marijuana. They also recovered multiple other items suggesting that the

      drugs were being distributed from the home. Kevin James Rent was arrested at

      the scene. He was subsequently charged with and found guilty of numerous

      drug-related charges. On appeal, Rent contends that the evidence is insufficient

      to sustain his convictions. Concluding otherwise, we affirm.



                            Facts and Procedural History
[2]   On April 1, 2016, IMPD SWAT and narcotics officers executed a search

      warrant on a home located on Washington Boulevard in Indianapolis. As they

      approached the home, officers noticed the “overpowering odor of raw

      marijuana” emanating from inside. Tr. Vol. III, p. 40. Upon entering the

      home, Lieutenant Charles Deblaso observed Anthony Ector standing at the

      bottom of a stairwell holding an AK-style rifle. Instead of obeying Lieutenant

      Deblaso’s instruction to drop the weapon, Ector threw it towards a nearby

      couch and attempted to run. He was almost immediately secured by the

      officers and taken into custody. Soon after Ector was secured, the officers came

      into contact with Rent and Charles Polk. Officers secured the home and took

      Rent and Polk into custody before conducting their search.



      Court of Appeals of Indiana | Memorandum Decision 49A04-1712-CR-2914 | July 30, 2018   Page 2 of 8
[3]   While searching the home, officers found (1) large quantities of both marijuana

      and cocaine; (2) items commonly used in the division and packaging of drugs

      for sale; (3) two firearms; and (4) numerous items containing Rent, Polk, and

      Ector’s names and/or images. In the living room, the first room one enters

      through the front door, officers found a grocery bag containing 146.6 grams of

      cocaine sitting in plain view on the couch1 and a Glock handgun with an

      extended magazine sticking up from between the couch cushions. In addition,

      officers found “marijuana roaches” and Rent’s driver’s license sitting on a

      coffee table that was placed “right in front of the couch.” Tr. Vol. III, pp. 220,

      221. Officers also recovered the rifle that Ector threw when Lieutenant Deblaso

      entered the home and found a television displaying the live feed of images from

      various surveillance cameras set up in and around the home.


[4]   In the kitchen, officers found a duffle bag containing several bags of marijuana

      on the counter and a trash bag containing a brick of marijuana in a cabinet.

      The total weight of the marijuana was 6794.83 grams. 2 Officers also found

      Dormin, an over-the-counter sleep aid commonly used to cut heroin, and

      baking soda.3 In yet another cabinet, Officers found a box containing Polk’s

      resume, pictures of Polk and Ector, and a credit card belonging to Rent.

      Officers also found two scales, one having cocaine residue on it and the other




      1
          The cocaine was divided into smaller packages inside the grocery bag.
      2
          6794.83 grams equals approximately 14.98 pounds.
      3
          Baking soda is commonly used to cut cocaine.


      Court of Appeals of Indiana | Memorandum Decision 49A04-1712-CR-2914 | July 30, 2018   Page 3 of 8
      flakes of marijuana. Finally, the stove was pushed up against the back door,

      blocking access to the door.


[5]   Officers found two more scales in the dining room. One of these scales had

      cocaine and heroin residue on it and the other marijuana. Officers also found a

      heat sealer and heat sealing bags. In addition, rather than being set up as a

      place where one might eat meals, the dining room was set up like “a weight

      room area” with a weight bench and a punching bag. Tr. Vol. III, p. 27.


[6]   Officers found very few personal belongings in the rest of the home. Only one

      bedroom contained a bed. A laptop was found in a different bedroom. The

      closets had little to nothing in them and only a scarce amount of clothing was

      found in the home. The contents of the home matched those commonly found

      in a home being used as a “trap house.”4 Tr. Vol. IV, p. 87.


[7]   Upon searching Rent’s person, officers found $1120 in his pocket, including

      fifty-two $20 bills. They also found a key to the home. Officers recovered a

      small amount of cocaine from inside Rent’s vehicle, which was parked close to

      the home and blocked in the driveway by Ector’s vehicle.




      4
         A trap house is not lived in but is commonly used to facilitate the manufacture, distribution, and use of
      illegal drugs. See Tr. Vol. III, p. 37; Tr. Vol. IV, pp. 87–88. Some indictors of a trap house are a lack of
      personal items, such as clothing and furniture; lack of food in the refrigerator; the presence of security
      cameras; and iron security or barricaded doors, leaving only one way in or out of the home. See Tr. Vol. III,
      p. 37; Tr. Vol. IV, pp. 87–89. It is common for multiple drug dealers to work out of a trap house and only
      those dealers typically have keys to the home. See Tr. Vol. IV, pp. 87–89.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1712-CR-2914 | July 30, 2018               Page 4 of 8
[8]   On April 5, 2016, the State charged Rent with Count I – Level 2 felony dealing

      in cocaine, Count II – Level 3 felony possession of cocaine, Count III – Level 4

      felony unlawful possession of a firearm by a serious violent felon, Count IV –

      Level 5 felony dealing in marijuana, Count V – Level 6 felony possession of

      marijuana, and Count VI – Level 5 felony possession of a narcotic drug, i.e.,

      heroin. Following a jury trial, Rent was found guilty as charged. The trial

      court subsequently vacated Rent’s convictions under Counts II and V and

      downgraded his conviction in Count VI to a Level 6 felony. The trial court

      imposed an aggregate twenty-year sentence with eighteen years executed and

      two years suspended to probation.



                                 Discussion and Decision
[9]   In challenging his convictions, Rent contends that the evidence is insufficient to

      prove that he possessed the contraband at issue.


              When reviewing the sufficiency of the evidence to support a
              conviction, appellate courts must consider only the probative
              evidence and reasonable inferences supporting the verdict. It is
              the fact-finder’s role, not that of appellate courts, to assess
              witness credibility and weigh the evidence to determine whether
              it is sufficient to support a conviction. To preserve this structure,
              when appellate courts are confronted with conflicting evidence,
              they must consider it most favorably to the trial court’s ruling.
              Appellate courts affirm the conviction unless no reasonable fact-
              finder could find the elements of the crime proven beyond a
              reasonable doubt. It is therefore not necessary that the evidence
              overcome every reasonable hypothesis of innocence. The
              evidence is sufficient if an inference may reasonably be drawn
              from it to support the verdict.
      Court of Appeals of Indiana | Memorandum Decision 49A04-1712-CR-2914 | July 30, 2018   Page 5 of 8
       Drane v. State, 867 N.E.2d 144, 146–47 (Ind. 2007) (citations, emphasis, and

       quotations omitted). “In essence, we assess only whether the verdict could be

       reached based on reasonable inferences that may be drawn from the evidence

       presented.” Baker v. State, 968 N.E.2d 227, 229 (Ind. 2012) (emphasis in

       original).


[10]   The State prosecuted its case against Rent under the theory of constructive

       possession. “A defendant is in the constructive possession of [contraband]

       when the State shows that the defendant has both (i) the intent to maintain

       dominion and control over the [contraband] and (ii) the capability to maintain

       dominion and control over the [contraband].” Gee v. State, 810 N.E.2d 338, 340

       (Ind. 2004) (citing Lampkins v. State, 682 N.E.2d 1268, 1275 (Ind. 1997)). In

       this case, Rent concedes that he had the capability to maintain dominion and

       control over the contraband. He argues, however, that the State failed to prove

       the intent prong of constructive possession.


[11]   “When a defendant’s possession of the premises on which drugs are found is

       not exclusive, then the inference of intent to maintain dominion and control

       over the drugs ‘must be supported by additional circumstances pointing to the

       defendant’s knowledge of the nature of the controlled substances and their

       presence.’” Id. at 341 (quoting Lampkins, 682 N.E.2d at 1275). A non-exclusive

       list of these “additional circumstances” include: “(1) incriminating statements

       made by the defendant, (2) attempted flight or furtive gestures, (3) location of

       substances like drugs in settings that suggest manufacturing, (4) proximity of the

       contraband to the defendant, (5) location of the contraband within the

       Court of Appeals of Indiana | Memorandum Decision 49A04-1712-CR-2914 | July 30, 2018   Page 6 of 8
       defendant’s plain view, and (6) the mingling of the contraband with other items

       owned by the defendant.” Id. at 341, 344 (citing Henderson v. State, 715 N.E.2d
833, 836 (Ind. 1999)).


[12]   The evidence presented by the State supports the inference that Rent had

       knowledge of the nature and presence of the contraband. The home had the

       characteristics of a trap house, i.e., a house that is used for the distribution of

       illegal drugs. Additionally, the vast majority of the contraband was in plain

       view and Rent’s possessions were found in close proximity to the contraband.

       The smell of raw marijuana was also strong within the home and scales used to

       weigh the drugs for sale were found in numerous rooms. The evidence further

       revealed that Rent possessed a large amount of cash, much of which was $20

       bills. The State presented evidence that it is common for drug dealers to have a

       large number of $20 bills because many drugs are commonly packaged for sale

       in $20 increments. In addition, when initially confronted by the officers, Rent

       indicated that “he was just stopping by.” Tr. Vol. III, p. 44. The evidence,

       however, indicated otherwise as he had a key to the home and his vehicle was

       parked close to the home and was blocked by another vehicle. Rent’s

       possession of a key suggests that he was dealing drugs from the home as only a

       dealer, and not an individual simply purchasing drugs, would typically have a

       key to the home.


[13]   The State’s evidence supports the inference that Rent had knowledge of the

       nature and presence of the weapon and the drugs found within the home.

       Rent’s claim to the contrary effectively amounts to an invitation to reweigh the

       Court of Appeals of Indiana | Memorandum Decision 49A04-1712-CR-2914 | July 30, 2018   Page 7 of 8
       evidence, which we will not do. See Stewart v. State, 768 N.E.2d 433, 435 (Ind.

       2002) (providing that upon review, appellate courts do not reweigh the evidence

       or assess the credibility of the witnesses).


[14]   The judgment of the trial court is affirmed.


       Bailey, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1712-CR-2914 | July 30, 2018   Page 8 of 8